     Case 1:19-cr-00103-JLS-HKS Document 28 Filed 01/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                        19-CR-103-LJV-HKS
           v.
                                                       NOTICE OF MOTION
SHANE GUAY,

                  Defendant.
___________________________________

MOTION BY:                            Jeffrey T. Bagley, Assistant Federal Public Defender.

DATE, TIME & PLACE:                   Before the Honorable H. Kenneth Schroeder, Jr.,
                                      United States Magistrate Judge, Robert H. Jackson
                                      United States Courthouse, 2 Niagara Square,
                                      Buffalo, New York, on the papers submitted.

SUPPORTING PAPERS:                    Affirmation of Assistant Federal Public Defender
                                      Jeffrey T. Bagley, dated January 22, 2020.

RELIEF REQUESTED:                     Permission for Shane Guay to attend a medical
                                      procedure.

DATED:                                Buffalo, New York, January 22, 2020.

                                      Respectfully submitted,


                                      /s/Jeffrey T. Bagley
                                      Jeffrey T. Bagley
                                      Assistant Federal Public Defender
                                      Federal Public Defender’s Office
                                      300 Pearl Street, Suite 200
                                      Buffalo, New York 14202
                                      (716) 551-3341, (716) 551-3346 (Fax)
                                      jeffrey_bagley@fd.org
                                      Counsel for Defendant Shane Guay
        Case 1:19-cr-00103-JLS-HKS Document 28 Filed 01/22/20 Page 2 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                       19-CR-103-LJV-HKS

               v.
                                                                   AFFIRMATION
SHANE GUAY,

                  Defendant.
____________________________________
_


        JEFFREY T. BAGLEY, affirms under penalty of perjury that:



        1.      I represent Shane Guay, who is on “home incarceration” as a condition of his

pretrial release.



        2.      Shane Guay’s longtime girlfriend will be having surgery on January 27, 2020 at

12:30pm at Olean General Hospital to have tumors removed. Shane’s girlfriend is expected to be

discharged that night, at which time Shane will return home.



        3.      Shane is seeking permission to attend this surgery and provide support for her.



        4.      I have spoken with Shane’s Probation Officer, Michael Macaluso, and he has no

objection to this request.
Case 1:19-cr-00103-JLS-HKS Document 28 Filed 01/22/20 Page 3 of 3




DATED: Buffalo, New York, January 22, 2020.

                                Respectfully submitted,


                                /s/Jeffrey T. Bagley
                                Jeffrey T. Bagley
                                Assistant Federal Public Defender
                                Federal Public Defender’s Office
                                300 Pearl Street, Suite 200
                                Buffalo, New York 14202
                                (716) 551-3341, (716) 551-3346 (Fax)
                                jeffrey_bagley@fd.org
                                Counsel for Defendant Shane Guay




                                   2
